STATE OF NORTH CAROLINA ——_IN THE GENERAL COURT OF JUSTICE
WAKE COUNTY pe | I ‘| ) DISTRICT COURT DIVISION
, FILE NO. 13 CVD 15157

 

APA ib AWE S2

PATRICK JOSEPH CAMPBELL,

Plaintiff, BN a aainatcan

ORDER
VS. ON
PARENTING COORDINATOR

VIRGINIA QUINN CAMPBELL REPORT

Defendant.

 

 

THIS CAUSE coming on to be heard and being heard before the Honorable J. Brian
Ratledge, presiding judge at the session of Civil District Court on April 12, 2021, in Wake County,
on the Parenting Coordinator’s Report to the Court filed on February 16, 2021.

IT APPEARING TO THE COURT Plaintiff was present and represented by Scott Allen of
Allen & Spence, P.A. Defendant was present and represented herself, and the Parenting

Coordinator, Katherine Frye, was present.

THE COURT, having reviewed and considered the pleadings filed in this action and having
heard arguments of counsel, the parties, and Parenting Coordinator, makes the following:

FINDINGS OF FACT

I, The above-captioned action between Plaintiff and Defendant [collectively,
“parties”] has been, and continues to be, a high conflict case.

2. Katherine Frye [‘Frye”] was previously appointed by the Court on May 16, 2019
to serve in the role of Parenting Coordinator for the parties. Frye’s term expires in May 16, 2021,
unless renewed or extended by the Court.

3. On February 16, 2021, Frye filed a Parenting Coordinator’s Report To the Court
pursuant to N.C.G.S. § 50-97 to, among other considerations, bring to the Court’s attention the
legal proceedings Plaintiff initiated on behalf of the minor children in other North Carolina

tribunals. Specifically, Plaintiff filed:

a. A claim for damages under the North Carolina Tort Claims Act (I.C. Docket
Number TA-29066) before the North Carolina Industrial Commission on
December 18, 2020. This case is captioned as follows: Caroline Campbell,
Thomas Campbell, Patrick Campbell, Plaintiffs v. UNC Health Care System, a

Case 5:21-cv-00061-FL Document 42-2 Filed 05/13/21 Page 1of5
A Health Care System Owned By The State of North Carolina, Defendant AND
University of North Carolina at Chapel Hill, A Public University for The State
of North Carolina, Defendant. Plaintiff Campbell seeks various claims for
Relief and he subsequently filed an Amended Complaint in these same
proceedings before the Industrial Commission. [“IC Claim”]

b. A complaint in Wake County Superior Court (File No. 20CVD14673) seeking
various claims for Relief on December 22, 2020. This case is captioned as
follows: Caroline Grace Campbell, Thomas Wesley Campbell, Patrick Joseph
Campbell, Plaintiffs v. Patrice Garlington (In Her Individual [sic] and official
Capacity], Nancy Berson (In Her Individual [sic] and official Capacity], Mark
Everson (In His Individual [sic] and official Capacity]. [Superior Court
Claim” ].

4, Based upon the current provisions December 6, 2019 Custody Order, it was unclear
whether Plaintiff Patrick Campbell in the matter sub judice had authority to file such claim(s)
without, at minimum, first obtaining Defendant Virginia Frye’s authorization.

5. A review of Judge Denning’s 40-page Order on Permanent Custody [Permanent
Order”] reveals the following language:

“1, Legal Custody.
a. The parties shall have joint legal custody of the minor child. All decisions

affecting the education, health and welfare of the child shall be made jointly,
after discussion and input from each parent. The parties have a duty to
discuss and agree on major decisions related to the minor child. If the parties
are unable to agree on medical decisions relating to the minor child, they shall
follow the recommendations of the child’s physician. If the parties are unable
to agree on any other major decision, they shall refer the matter to their
parenting coordinator for resolution consistent with the Parenting
Coordinator’s authority as set forth in the Parenting Coordinator appointment
order. In the event there is no Parenting Coordinator the Defendant shall have
the final decision-making authority.” (Decretal Paragraph 1, Page 27 of 40)

6. Frye’s inquiry was in good faith and wholly reasonable under the circumstances.
Frye was not seeking a declaratory judgment, a show cause, or contempt; instead, she sought
further clarity on whether Plaintiff Campbell was required to consult with her in her official
capacity as Parenting Coordinator or with Defendant prior to filing either case in the respective
tribunals.

7. At hearing, this Court did not weigh into the whether — or to what extent, if any —
Plaintiff Patrick Campbell consulted with the Parenting Coordinator or obtained Defendant’s
consent prior to filing the IC Claim and/or Superior Court Claim. Instead, the Court reviewed the
existing terms of the Permanent Order.

8. The Permanent Order entered by Judge Denning contains broad language in how it

references “education, health and welfare of the child”. Such particulars are neither lacking,
insufficient or inadequate, as this language is quite common in the multitudes of orders entered by

Case 5:21-cv-00061-FL Document 42-2 Filed 05/13/21 Page 2 of 5
this honorable Court. The more significant issue is whether filing a lawsuit on behalf of minor
children is encompassed within “health” or “welfare” as the Permanent Order is currently written.

9. It is not clear to the undersigned that filing a lawsuit on behalf of minor children
was a matter reasonably contemplated by Judge Denning when he entered the Permanent Order.
Though such a task would be well-intentioned, for this Court to now amend or reinterpret such a
provision would result in retroactive application and be unfair to both parties. This Court declines
to do so in this present circumstance, but this Court reserves the right to address in the future
should any party to this case seek a modification of the Permanent Order. In addition, this Court
may also address whenever a Parenting Coordinator’s term is created, renewed, extended, or

amended.

10. This Court does not have subject matter jurisdiction on any IC Claim or Superior
Court Claim. However, nothing herein prohibits either Court or tribunal from making its own
determination as to whether Plaintiff Patrick Campbell lacks Standing or unilateral authority to
file claim(s) on behalf of either/both of the minor children given the terms of the Permanent Order
as written. Indeed, both the Industrial Commission and Superior Court are competent forums
which can fully examine the pertinent provisions of the Permanent Order and make their own
respective findings as to such issue or claim(s).

11. Atthis conclusion of this hearing sub judice, the Court informed the parties present
that it would be entering a Gatekeeper’s Order involving Plaintiff Patrick Campbell arising from
his court filings and communications with the Family Court office related to this hearing and a
prior hearing in September 2020. This order will be entered separately by the Court.

 

CONCLUSIONS OF LAW.
1. The parties are properly before the Court and the Court has jurisdiction over the
parties hereto and of the subject matter herein.
2. The provisions below are fair, reasonable, adequate, and necessary.
3. The terms of this Order are in the best interests of the minor children.

4, The parties have the ability to comply with this Order.

Based upon the above Findings of Fact and Conclusions of Law,

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

1. Neither party shall discuss this litigation, nor any other legal proceedings, with the
minor children.

2. This Court takes no further action at this time regarding the IC Claim and
Superior Court Claim.

Case 5:21-cv-00061-FL Document 42-2 Filed 05/13/21 Page 3 of 5
SO ORDERED, this the 15" day of April, 2021.

 

 
 

The Honojable rian Ratledge
District Court Judge
North Carolina

 

Case 5:21-cv-00061-FL Document 42-2 Filed 05/13/21 Page 4 of 5
13CVD15157
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing order has been served on 4/16/21 by
U.S. Mail, postage prepaid, on the following:

KATHERINE FRYE

Frye Law Offices

9209 Baileywick Road Suite 203
Raleigh, NC 27615

SCOTT ALLEN

Allen & Spence, LLC

3737 Glenwood Avenue, Suite 100
Raleigh, NC 27612

QUINN CAMPBELL
4214 Batiste Road
Raleigh, NC 27613

Valerie Sanders, Family Court Case Coordinator
Wake County Family Court

Post Office Box 351

Raleigh, North Carolina 27602

Telephone: (919) 792-4885

Facsimile: (919) 792-4876

 

Case 5:21-cv-00061-FL Document 42-2 Filed 05/13/21 Page 5of5
